Citation Nr: 9913090	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-33 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected dysthymic disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected status-post fracture of the cervical spine with 
degenerative osteoarthritis, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for the veteran's 
service-connected cervical spine disorder to 30 percent and 
denied a claim of increase for the service-connected 
psychiatric disorder.  The veteran submitted a notice of 
disagreement (NOD) in August 1997 and the RO issued a 
statement of the case (SOC) in September 1997.  The veteran's 
substantive appeal was received in October 1997.  

In March 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  

In written statements and testimony offered at the recent 
hearing, the veteran asserted that he is unable to work 
because of his service-connected disabilities.  As the issue 
of a total disability rating based on unemployability has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  

REMAND

The veteran contends that his service-connected cervical 
spine and psychiatric disorders are more severe than the 
current ratings indicate.  From a review of the claims 
folder, it appears that the record is inadequate for the 
purpose of evaluating the severity of the veteran's 
disabilities.  He testified at the March 1999 hearing that he 
was treated at VA for the conditions at issue on a monthly 
basis; however, no records pertaining to such treatment are 
associated with the record.  The veteran indicated that had 
obtained all treatment from VA.  Therefore, the Board 
believes that all the veteran's VA treatment records should 
be obtained and added to the claims file.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Where 
the record before the Board is inadequate, a remand is 
required.  

The veteran testified that he was presently appealing a 
decision by the Social Security Administration (SSA) 
regarding that agency's denial of benefits.  To date, 
pertinent records in support of that decision have not been 
associated with the claims folder.  As part of its obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from SSA, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Consequently, the Board finds that the case 
must be remanded for additional development. 

The development of facts also includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, the RO should obtain all VA treatment records not 
associated with the record and afford the veteran additional 
VA examinations. 

In the rating action presently on appeal, the RO assigned a 
30 percent rating for the cervical spine disorder under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  
Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, 
however, that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

The 30 percent rating presently assigned is the maximum 
schedular evaluation under Diagnostic Code 5290.  Thus, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 would not be for 
application as to that diagnostic code.  VAOPGCPREC 36-97 
(1997), citing Johnston v. Brown, 10 Vet. App. 80 (1997).  
However, as the service-connected disorder involved a 
fracture of the cervical spine, the applicability of 
Diagnostic Code 5285 should be considered.  Also it should be 
ascertained whether the veteran presently suffers from 
intervertebral disc syndrome, and if so, whether it is 
associated with the service-connected cervical spine 
disability.  If intervertebral disc syndrome is present and 
associated with the service-connected cervical spine 
disorder, a higher schedular evaluation would be available 
under the provisions of Diagnostic Code 5293 and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 would be applicable to 
an evaluation under that diagnostic code.  See VAOPGCPREC 36-
97, supra.

The report of a May 1996 VA examination included the 
veteran's report of pain from his neck to fingertips.  An MRI 
study conducted at that time was interpreted as showing no 
evidence of disc herniation.  X-ray studies were interpreted 
as showing mild degenerative changes in the cervical spine.  
The report of a July 1996 VA examination noted the veteran's 
subjective complaints of radiculitis into the left arm.  
Although the examiner did not identify and describe any 
evidence of neurological involvement affecting the upper 
extremities, the diagnoses included degenerative joint 
disease cervical spine, left upper limb radiculitis. 

As noted by the RO in the SOC, the criteria for evaluating 
mental disorders was changed, effective November 7, 1996.  
The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
when the RO readjudicates the veteran's claim for increase, 
it should consider both sets of rating criteria and state 
which is more favorable and which is being used to evaluate 
the mental disorder.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain all of the 
veteran's VA treatment records which are 
not currently in the claims file and 
associate them with the claims file. 

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the extent and 
severity of his service-connected status- 
post fracture of the cervical spine.  All 
indicated testing should be performed and 
all findings reported in detail.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner(s) for review prior to 
completion of the examination(s).  The 
examiner(s) should state whether the 
veteran suffers from intervertebral disc 
syndrome of the cervical spine, and, if 
so, whether it is due to the service 
connected status- post fracture of the 
cervical spine and whether it is 
pronounced or severe.  If the veteran has 
intervertebral disc syndrome, then the 
examiner(s) should describe all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included and any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
If the veteran has intervertebral disc 
syndrome the examiner(s) should further 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly and, if 
feasible, the examiner(s) should express 
any limitation in terms of additional 
degrees of limitation of motion lost.  
The examiner should state whether the 
veteran has a demonstrable deformity of a 
vertebral body.  All findings, opinions 
and bases therefor should be set forth in 
detail.

4.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected 
dysthymic disorder.  Complete 
psychological tests should be conducted.  
The claims folder and copies of the old 
and new criteria for rating mental 
disorders should be made available to the 
examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  The examiner should first report 
findings under the old criteria and then 
separately under the new criteria.  A 
complete rationale for all opinions 
expressed must be provided.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected cervical spine 
disability, taking into consideration all 
applicable rating criteria with 
consideration of the applicability of 
Diagnostic Code 5285 and 5293 and DeLuca.  
In readjudicating the claim for increase 
for the service-connected psychiatric 
disorder, the RO should also consider 
both the old and new rating criteria and 
apply that most favorable to the veteran 
and state which is more favorable.  See 
White v. Derwinski, 1 Vet. App. 519, 521 
(1991); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









